ACCEPTED
                                         04-16-00459-CV
                             FOURTH COURT OF APPEALS
                                  SAN ANTONIO, TEXAS
                                    7/21/2016 3:07:55 PM
                                          KEITH HOTTLE
                                                  CLERK
04-16-00459-CV


                        FILED IN
                 4th COURT OF APPEALS
                  SAN ANTONIO, TEXAS
                 07/21/2016 3:07:55 PM
                     KEITH E. HOTTLE
                          Clerk